     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-1 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 1Page
                                                                             of 9 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Facsimile: (702) 388-6787
 6   E-mail: Mark.Woolf@usdoj.gov
     Attorneys for the United States
 7

 8                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 9
     United States of America,
10                                                     Case No.: 2:19-CR-00055-JCM-CWH
                   Plaintiff/Judgment Creditor,
11
            v.                                          Writ of Continuing Garnishment
12
     Kelvin Atkinson,
13
                   Defendant/Judgment Debtor,
14
     and
15
     Clark County Credit Union, and its
16   successors or assigns,
17
                   Garnishee.
18
19   To the Garnishee:    Clark County Credit Union
                          Attn: Liens and Garnishments
20                        2625 N. Tenaya Way
                          Las Vegas, NV 89128
21

22          An Application for Writ of Continuing Garnishment against the following described

23   earnings, money or property of the above named Judgment Debtor has been filed with the

24   United States District Court for the District of Nevada.

25          Whereupon the Court, having considered the Application for Writ of Continuing

26   Garnishment against the earnings of the Judgment Debtor, Kelvin Atkinson, now finds

27   that the requirements of 28 U.S.C. § 3205 are satisfied and that an appropriate Writ of

28   Garnishment shall, and hereby does, issue.


                                                   1
     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-1 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 2Page
                                                                             of 9 2 of 3



 1   IT IS THEREFORE ORDERED THAT:

 2          1.        A judgment has been entered against the above named Judgment Debtor in

 3   the amount of $250,000.00. As of December 26, 2019, no payments have been credited to

 4   the account including the special assessment, leaving a balance due of $250,000.00.

 5          2.    The Garnishee shall withhold and retain any earnings, money or property on

 6   which the debtor has a substantial nonexempt interest including account numbers 561253

 7   and 561253-5330 for which the Garnishee is or may become indebted to the Judgment

 8   Debtor pending further order of this Court. Do not deliver property to the Court at this time.

 9   Withhold and retain property until such time as the Court orders its distribution.

10          3.        The Garnishee is required by law pursuant to 28 U.S.C. §3205(c)(2)(E) to

11   complete under oath the accompanying Answer of Garnishee within ten (10) days of receipt

12   of this Writ of Continuing Garnishment, and file the original with:

13                    Clerk of the Court
                      U.S. District Court
14                    333 Las Vegas Boulevard, South
                      Room 1334
15                    Las Vegas, Nevada 89101
16          4.        The Garnishee is also required to send a copy to the Judgment Debtor at:
17                    Kelvin Atkinson
                      Register Number 55393-048
18                    USP Atwater
                      U.S. Penitentiary
19                    P.O. Box 019001
                      Atwater, CA 95301
20
     and a copy to:
21
                      Mark E. Woolf
22                    Assistant United States Attorney
                      United States Attorney’s Office
23                    501 Las Vegas Boulevard South, Suite 1100
                      Las Vegas, Nevada 89101
24

25   If you fail to file an answer or withhold property in accordance with this Writ, the United

26   States may petition the Court for an order requiring you to appear before this Court and

27   answer this Writ and withhold property before the appearance date. See 28 U.S.C.

28   § 3205(c)(6). If you fail to answer, or appear and fail to show good cause why you failed to


                                                    2
     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-1 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 3Page
                                                                             of 9 3 of 3



 1   comply with this Writ, the Court shall enter a judgment against you for the value of the

 2   substantial nonexempt property that should have been withheld and may award a

 3   reasonable attorney’s fee to the United States. Id.

 4          6.     Garnishee is prohibited from discharging the Judgment Debtor from

 5   employment by reason of the fact that his/her earnings have been subject to garnishment for

 6   any one indebtedness. See 15 U.S.C. § 1674.

 7          7.     Pursuant to 28 U.S.C. § 3205(c)(3), the United States shall serve the Garnishee

 8   and the Judgment Debtor with copies of this Writ of Continuing Garnishment and shall

 9   certify to the Court that such service was made. The writ shall be accompanied by the

10   instructions required by 28 U.S.C. §§ 3205(c)(3)(A) and (B).

11          8.    Under the law, there is property which may be exempt from this Writ. Property

12   which may be exempt is listed on the attached exemption list.

13

14
     Dated:_________________                                  DEBRA K. KEMPI
15                                                            Clerk, U.S. District Court

16
      December 27, 2019                                    By: __________________________
17                                                             Deputy Clerk
18
19

20

21

22

23

24

25

26

27

28


                                                    3
     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-2 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 4Page
                                                                             of 9 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   MARK E. WOOLF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: (702) 388-6336
     Facsimile: (702) 388-6787
 6   E-mail: Mark.Woolf@usdoj.gov
     Attorneys for the United States
 7

 8                          UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
 9
     United States of America,
10                                                    Case No.: 2:19-CR-00055-JCM-CWH
                   Plaintiff/Judgment Creditor,
11
            v.                                        Clerk’s Notice of Post-Judgment
12                                                    Garnishment
     Kelvin Atkinson,
13
                   Defendant/Judgment Debtor,
14
     and
15
     Clark County Credit Union, and its
16   successors or assigns,
17
                   Garnishee.
18
19          You are hereby notified that the Judgment Debtor’s property is being taken by the

20   United States of America, which has a court judgment in case number 2:19-CR-00055-JCM-

21   CWH in the sum of $249,900.00 as a fine and $100.00 special assessment. As of December

22   26, 2019, a balance of $249,900.00 remains outstanding on the fine. The $100.00 special

23   assessment has not been paid.

24          In addition, you are hereby notified that there are exemptions under the law which

25   may protect some of this property from being taken by the United States if Kelvin Atkinson

26   can show that the exemptions apply. Attached is a summary of the major exemptions which

27   apply under federal law.

28          If you are Kelvin Atkinson, you have a right to ask the court to return your property


                                                  1
     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-2 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 5Page
                                                                             of 9 2 of 3



 1   to you if you think you do not owe the money to the Government as it claims, or if you

 2   think the property the Government is taking qualifies under one of the exemptions on the

 3   attached list.

 4          If you want a hearing, you must notify the court within 20 days after you receive this

 5   notice. Your request must be in writing. The hearing will take place within 5 days after the

 6   request is received, or as soon thereafter as practicable. See 28 U.S.C. §3202(d). If you wish,

 7   you may use the attachment entitled Affidavit of Exemptions and Request for Hearing. To

 8   request the hearing, fill out the information and check the appropriate box, indicate which

 9   exemption(s) from the attached list you are claiming, have your oath and signature

10   notarized on the verification of the Affidavit and attach the Claim for Exemption Form with

11   the appropriate exemption(s) checked. You must either mail or deliver in person both forms

12   (Affidavit of Exemptions and Request for Hearing form and Claim for Exemptions Form)

13   to:              Clerk, United States District Court
                      333 Las Vegas Boulevard, South, Room 1334
14                    Las Vegas, Nevada 89101
15   So the Government will know you want a hearing, you must also send a full copy of your

16   request to the United States Attorney at:

17                    United States Attorney’s Office
                      Attn: Financial Litigation Unit
18                    501 Las Vegas Boulevard, South, Suite 1100
                      Las Vegas, Nevada 89101
19

20          At the hearing you may explain to the judge why you think you do not owe the

21   money to the Government. If you do not request a hearing within 20 days of receiving this

22   notice, your property may be delivered to the United States to be applied toward the debt

23   you owe the Government.

24          If you live outside the Federal judicial district in which the court is located, you may

25   request, not later than 20 days after you receive this notice, that this proceeding to take your

26   property be transferred by the court to the Federal judicial district in which you reside. You

27   must make your request in writing, and either mail it or deliver it in person to the clerk of

28   the court at:


                                                    2
     Case 2:19-cr-00055-JCM-CWH
           Case 2:19-cr-00055-JCM-CWH
                                  Document
                                       Document
                                           22-2 (Ex
                                                  23Parte)
                                                     Filed 12/27/19
                                                            Filed 12/26/19
                                                                      Page 6Page
                                                                             of 9 3 of 3



 1                 Clerk, United States District Court
                   333 Las Vegas Boulevard South, Room 1334
 2                 Las Vegas, Nevada 89101

 3   So the Government will know you want the proceeding to be transferred, you must also

 4   send a copy of your request to the United States Attorney at:

 5                 United States Attorney’s Office
                   Attn: Financial Litigation Unit
 6                 501 Las Vegas Boulevard, South, Suite 1100
                   Las Vegas, Nevada 89101
 7

 8          Be sure to keep a copy of this notice for your own records. If you have any questions

 9   about your right or about this procedure, you should contact a lawyer, an office of public

10   assistance, or the clerk of the court. The clerk is not permitted to give legal advice, but can

11   refer you to other sources of information.

12

13
                                              ________________________________________
14                                        CLERK, UNITED STATES DISTRICT COURT

15

16    December 27, 2019

17

18
19

20

21

22

23

24

25

26

27

28


                                                   3
Case 2:19-cr-00055-JCM-CWH
      Case 2:19-cr-00055-JCM-CWH
                             Document
                                  Document
                                      22-3 (Ex
                                             23Parte)
                                                Filed 12/27/19
                                                       Filed 12/26/19
                                                                 Page 7Page
                                                                        of 9 1 of 3
                   NOTICE TO JUDGMENT DEBTOR ON
          HOW TO CLAIM EXEMPTIONS AND FURTHER INSTRUCTIONS

      This post-judgment enforcement has been issued on request of the United States of
America.

        The law provides that certain property and wages cannot be taken. Such property is
said to be exempted. The attached Claim for Exemption Form lists the exemptions available
to you under federal law. There is no exemption solely because you are having difficulty
paying your debts.

       If you believe that the money or property about to be taken from you is exempt, you
should: (i) fill out the claim for exemption form, (ii) sign and notarize the form, and (iii) deliver
or mail the form to the clerk's office of this court and send a copy to the counsel for the United
States. This must be done within 20 days after this Notice was served. You have a right to a
hearing within five business days, or as soon thereafter as practicable, from the date you file
your claim with the court.

       If you request a hearing, you should come to court ready to explain why your property
is exempted, and you should bring any documents which may help you prove your case.

        If you have any questions about your rights or about this procedure, you should contact
a lawyer, an office of public legal assistance, or the Clerk of Court. The Clerk is not permitted
to give legal advice, but can refer you to other sources of information.

        OBJECTIONS TO ANSWER. The garnishee has 10 days to file and serve a copy of its
original answer to the writ of garnishment. Pursuant to 28 U.S.C. § 3205(c)(5), within 20 days
after receipt of the answer, either you or the United States may file a written objection to the
answer and request a hearing. A copy of the objection and request for a hearing shall be served
on the garnishee and all other parties. The court shall hold a hearing within 10 days after the
date the request is received by the court, or as soon thereafter as is practicable, and give notice
of the hearing date to all parties.
Case 2:19-cr-00055-JCM-CWH
      Case 2:19-cr-00055-JCM-CWH
                             Document
                                  Document
                                      22-3 (Ex
                                             23Parte)
                                                Filed 12/27/19
                                                       Filed 12/26/19
                                                                 Page 8Page
                                                                        of 9 2 of 3
                        CLAIM FOR EXEMPTION FORM
                EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

        NOTE: 18 U.S.C. § 3613(a), the federal statute governing liens arising from
        criminal fines and restitution obligations, generally incorporates the exemptions
        available to individual taxpayers under the Internal Revenue Service Code.


        I claim that the exemption(s) from enforcement which are checked below apply in this
case:

____    1.     Wearing apparel and school books.--Such items of wearing apparel and such
               school books as are necessary for the debtor or for members of his family. See 26
               U.S.C. § 6334(a)(1).

_____2.        Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
               furniture, and personal effects in the Debtor's household, and of the arms for
               personal use, livestock, and poultry of the debtor, as does not exceed $6250 in
               value. See 26 U.S.C. § 6334(a)(2).

_____3.        Books and tools of a trade, business, or profession.--So many of the books, and
               tools necessary for the trade, business, or profession of the debtor as do not
               exceed in the aggregate $3125 in value. See 26 U.S.C. § 6334(a)(3).

_____4.        Unemployment benefits.--Any amount payable to an individual with respect to
               his unemployment (including any portion thereof payable with respect to
               dependents) under an unemployment compensation law of the United States, of
               any State, or of the District of Columbia or of the Commonwealth of Puerto
               Rico. See 26 U.S.C. § 6334(a)(4).

_____5.        Undelivered mail.--Mail, addressed to any person, which has not been delivered
               to the addressee. See 26 U.S.C. § 6334(a)(5).

_____6.        Certain annuity and pension payments.--Annuity or pension payments under the
               Railroad Retirement Act, benefits under the Railroad Unemployment Insurance
               Act, special pension payments received by a person whose name has been
               entered on the Army, Navy, Air Force, and Coast Guard Medal of Honor roll
               (38 U.S.C. 1562), and annuities based on retired or retainer pay under Chapter
               73 of Title 10 of United States Code. See 26 U.S.C. § 6334(a)(6).

_____7.        Workmen's Compensation.--Any amount payable with respect to compensation
               (including any portion thereof payable with respect to dependents) under a
               workmen's compensation law of the United States, any State, the District of
               Columbia, or the Commonwealth of Puerto Rico. See 26 U.S.C. § 6334(a)(7).

_____8.        Judgments for support of minor children.--If the debtor is required by judgment
               of a court of competent jurisdiction, entered prior to the date of levy, to
               contribute to the support of his minor children, so much of his salary, wages, or
               other income as is necessary to comply with such judgment. See 26 U.S.C.
               § 6334(a)(8).

_____9.        Certain service-connected disability payments.-- Any amount payable to an
               individual as a service-connected (within the meaning of section 101(16) of Title
Case 2:19-cr-00055-JCM-CWH
      Case 2:19-cr-00055-JCM-CWH   Document
                                          Document
                                              22-3 (Ex
                                                     23Parte)
                                                          Filed 12/27/19
                                                                 Filed 12/26/19
                                                                           Page 9Page
                                                                                    of 9 3 of 3
              38, United States Code) disability benefit under--(A) subchapter II, III,IV, V, or
              VI of Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34, 35,37, or
              39 of such Title 38. See 26 U.S.C. § 6334(a)(10).

_____10.       Assistance under Job Training Partnership Act.--Any amount payable to a
               participant under the Job Training Partnership Act (29 U.S.C. 1501 et seq.) from
               funds appropriated pursuant to such Act. See 26 U.S.C. § 6334(a)(12).

_____11.       Minimum exemptions for wages, salary and other income. The exemptions
               under 26 U.S.C. § 6334(a)(9) do not apply in criminal cases. The exceptions
               under the Consumer Credit Protection Act, 15 U.S.C. § 1673, for disposable
               earnings, automatically apply and do not need to be claimed. The aggregate
               disposable earnings of an individual for any workweek which is subjected to
               garnishment may not exceed (1) 25 % of his disposable earnings for that week, or
               (2) the amount by which his disposable earnings for that week exceed thirty
               times the Federal minimum hourly wage in effect at the time the earnings are
               payable, whichever is less.

       Check on this form which exemption(s) from enforcement you are claiming, and attach
to the Affidavit of Exemptions and Request for Hearing, along with copies of your
documentation. The completed Affidavit with attachments must be signed, notarized and filed
with the Clerk of the Court.

       Within 20 days after this Notice was served, you must either mail or deliver this
notarized form in person to:

                             Clerk, United States District Court
                             333 Las Vegas Blvd. South, Room 1334
                             Las Vegas, Nevada 89101.

You must also send a copy of your request to the United States Attorney at:

                             United States Attorney's Office
                             Attn: Financial Litigation Unit
                             501 Las Vegas Blvd., South
                             Suite 1100
                             Las Vegas, Nevada 89101

    IF YOU DO NOT FILE THIS AFFIDAVIT WITHIN THE TIME SPECIFIED,
YOUR PROPERTY MAY BE SOLD AND THE MONEY GIVEN TO THE JUDGMENT
CREDITOR, EVEN IF THE PROPERTY OR MONEY IS EXEMPT.
